Exhibit 10.1

SIXTEENTH AMENDMENT TO

LOAN AGREEMENT AND AMENDMENT TO PLEDGE AND SECURITY AGREEMENT

THIS SIXTEENTH AMENDMENT TO LOAN AGREEMENT AND AMENDMENT TO PLEDGE AND SECURITY
AGREEMENT (the “Amendment”) dated as of August 23, 2007 between NVR MORTGAGE
FINANCE, INC., a Virginia corporation (“Borrower”), and U.S. BANK NATIONAL
ASSOCIATION, as agent (the “Agent”) for the Lenders that are parties to the Loan
Agreement referred to below, and U.S. Bank National Association, as a Lender.

WITNESSETH THAT:

WHEREAS, the Borrower, the Lenders and the Agent are parties to a Loan Agreement
dated as of September 7, 1999, as amended by a Consent, Waiver and First
Amendment to Loan Agreement dated as of November 19, 1999, a Second Amendment to
Loan Agreement and Second Amendment to Pledge and Security Agreement dated as of
September 1, 2000, a Third Amendment to Loan Agreement dated as of February 16,
2001, a Fourth Amendment to Loan Agreement dated as of August 31, 2001, a Fifth
Amendment to Loan Agreement dated as of November 1, 2001, a Consent, Waiver and
Sixth Amendment to Loan Agreement dated as of December 14, 2001, a Seventh
Amendment to Loan Agreement dated as of May 17, 2002, an Eighth Amendment to
Loan Agreement dated as of August 15, 2002, a Ninth Amendment to Loan Agreement
dated as of April 16, 2003, a Tenth Amendment to Loan Agreement dated as of
August 28, 2003, an Eleventh Amendment to Loan Agreement dated as of August 26,
2004, a Twelfth Amendment to Loan Agreement dated as of October 22, 2004
(“Amendment 12”), a Thirteenth Amendment to Loan Agreement dated as of
August 25, 2005, a Fourteenth Amendment to Loan Agreement dated as of
December 15, 2005 and a Fifteenth Amendment to Loan Agreement dated as of
August 24, 2006 (as so amended, the “Loan Agreement”), pursuant to which the
Lenders provide the Borrower with a revolving mortgage warehousing credit
facility,

WHEREAS, the Borrower and the Agent are parties to a Pledge and Security
Agreement dated as of September 7, 1999, as amended from time to time (as so
amended, the “Security Agreement”);

WHEREAS, the Borrower has requested certain changes in the Loan Agreement and
the Security Agreement the Lenders are willing to make the such changes upon the
terms and subject to the conditions hereof.

NOW, THEREFORE, for value received, the receipt and sufficiency of which are
hereby acknowledged, the Borrower, the undersigned Lenders and the Agent agree
as follows:

1. Certain Defined Terms. Each capitalized term used herein without being
defined herein that is defined in the Loan Agreement shall have the meaning
given to it therein.

2. Amendments to Loan Agreement and to the Security Agreement. The Loan
Agreement is hereby amended as follows:

(a) Schedule 1.1(a) to the Loan Agreement is hereby amended and restated to read
as set forth in Exhibit A attached hereto.

(b) The definition of “Borrowing Base” in Section 1.1 of the Loan Agreement is
hereby amended by renumbering existing clause (viii) as clause (vii),
renumbering existing clause (ix) as clause (viii) (this is to correct
misnumbering that was in the Loan Agreement as originally executed and as added
by Amendment 12).

(c) The definition of “Borrowing Base” in Section 1.1 of the Loan Agreement is
further amended by amending clause (ii) thereof in its entirety to read as
follows:

(ii) Second Lien Loans (including HELOC Loans), Alt-A Loans and Subrpime Loans
shall be excluded from the Borrowing Base,

(d) The following new Clause (r) is added at the end of the definition of
“Eligible Mortgage Loan” in Section 1.1 of the Loan Agreement (and the word
“and” is deleted after the semi-colon at the end of Clause (p) of such
definition and is inserted at the end of Clause (q) of such definition after
insertion of a semi-colon and deletion of the period at the end of such Clause
(q)):

(r) that is not a Second Lien Loan, HELOC Loan, Alt-A Loan or Subprime Loan.

(e) The definition of “Jumbo Loan” in Section 1.1 of the Loan Agreement is
amended in its entirety to read as follows:

Jumbo Loan means a Mortgage Loan, the original principal amount of which is
greater than the Maximum Conforming Amount but no greater than $1,000,000, which
complies with all applicable requirements for purchase under the FNMA or FHLMC
standard form of conventional mortgage purchase contract then in effect, except
that the amount of such loan is greater than the maximum loan amount under such
requirements, which is fully documented and which is the subject of a Take-out
Commitment from an Investor that is a depository institution or Countrywide.

(f) The definition of “L/C” in Section 1.1 of the Loan Agreement is amended in
its entirety to read as follows:

“L/C” means a standby letter of credit (a) to be used as performance bonds when
selling servicing (in lieu of holdbacks) or in potential purchases of
production, (b) having a maturity of no more than 12 months from date of
issuance (to be cash collateralized if the Commitments are not extended to a
date past the maturity of any such L/C), (c) issued by Agent for Borrower’s
account under Section 2.1(e) and an L/C Agreement, and (d) subject to the L/C
Advance Limit.

(g) The definition of “Mortgage Loan” in Section 1.1 of the Loan Agreement is
amended in its entirety to read as follows:

“Mortgage Loan” means an FHA Loan, VA Loan, Conforming Loan, Investment Mortgage
Loan, Construction Loan, Lot Loan, Jumbo Loan, Super Jumbo Loan, Alt-A Loan,
Second Lien Loan, HELOC Loan, Subprime Loan or Forty Year Loan (i) which is
secured by a Mortgage and, except in the case of Forty Year Loans, has a maximum
term to maturity of thirty years and (ii) is not a commercial loan or, except as
otherwise permitted by this Agreement, a construction loan.

(h) The definition of “Scheduled Termination Date” in Section 1.1 of the Loan
Agreement is amended in its entirety to read as follows:

“Scheduled Termination Date” means August 21, 2008.

(i) The definition of “Super Jumbo Loan” in Section 1.1 of the Loan Agreement is
amended by adding the following phrase at the end thereof before the period:

, which is fully documented and which is the subject of a Take-out Commitment
from an Investor that is a depository institution or Countrywide

(j) The following definitions of “Alt-A Loan”, “Countrywide”, “HELOC Loan”,
“Subprime Loan” are added to Section 1.1 of the Loan Agreement in appropriate
alphabetical order:

“Alt-A Loan” means a Mortgage Loan that is not eligible for an Agency
Commitment, is not an FHA Loan or a VA Loan, and that is underwritten and
documented in a manner that would qualify such Mortgage Loan as an Alt-A Loan
under standards of a specified Investor.

“Countrywide” means Countrywide Home Loans, Inc., and each of its Affiliates or
Subsidiaries.

“HELOC Loan” means a home equity line of credit that is a Second Lien Loan.

“Subprime Loan” means a Mortgage Loan (excluding Jumbo Loans and Super Jumbo
Loans) that is not eligible for an Agency Commitment, is not an FHA Loan or a VA
Loan, and that is underwritten and documented in a manner that would qualify
such Mortgage Loan as a Subprime Loan under standards of a specified Investor.

(k) The definition of “LIBOR” in Section 1.1 of the Loan Agreement is amended to
delete therefrom the phrase “Reuters Screen LIBOR page” and to insert in its
place the phrase “Reuters Screen LIBOR01 Page, and any successor thereto,”

(l) Schedule 1.1(b) to the Loan Agreement (the list of Investors) is amended and
restated in its entirety to read as Schedule 1.1(b) attached hereto.

(m) Section 4.02(f) of the Security Agreement is amended in its entirety to read
as follows:

(f) a Transmittal Letter listing all documents being delivered to the Agent, but
the absence of a Transmittal Letter shall not affect the validity or
effectiveness of the delivery of the other Principal Mortgage Documents to the
Agent.

3. Conditions to Effectiveness of this Amendment. This Amendment shall be
effective as of the date first above written (the “Effective Date”), provided
the Agent shall have received at least nine (9) counterparts of this Amendment
each duly executed by the Borrower and the undersigned Lenders, and the
following conditions are satisfied:

(a) Before and after giving effect to this Amendment, the representations and
warranties of the Borrower in Section 5 of the Loan Agreement and Section 5 of
the Security Agreement shall be true and correct as though made on the date
hereof, except to the extent such representations and warranties by their terms
are made as of a specific date and except for changes that are permitted by the
terms of the Loan Agreement.

(b) Before and after giving effect to this Amendment, no Event of Default and no
Default shall have occurred and be continuing.

(c) Other than general market conditions affecting the mortgage markets, no
material adverse change in the business, assets, financial condition or
prospects of the Borrower shall have occurred since June 30, 2007.

(d) The Agent shall have received the following, each duly executed or
certified, as the case may be, and dated as of the date of delivery thereof:

(i) a copy of resolutions of the Board of Directors of the Borrower, certified
by its respective Secretary or Assistant Secretary, authorizing or ratifying the
execution, delivery and performance of this Amendment;

(ii) a certified copy of any amendment or restatement of the Articles of
Incorporation or the Bylaws of the Borrower made or entered following the date
of the most recent certified copies thereof furnished to the Lenders;

(iii) a Committed Warehousing Promissory Note for each Lender; and

(iv) such other documents, instruments and approvals as the Agent may reasonably
request.

4. Acknowledgments. The Borrower and the undersigned Lenders each acknowledge
that, as amended hereby, the Loan Agreement remains in full force and effect
with respect to the Borrower and the Lenders, and that each reference to the
Loan Agreement in the Loan Documents shall refer to the Loan Agreement, as
amended hereby. The Borrower confirms and acknowledges that it will continue to
comply with the covenants set out in the Loan Agreement and the other Loan
Documents, as amended hereby, and that its representations and warranties set
out in the Loan Agreement and the other Loan Documents, as amended hereby, are
true and correct as of the date of this Amendment, except to the extent such
representations and warranties by their terms are made as of a specific date and
except for changes that are permitted by the terms of the Loan Agreement. The
Borrower represents and warrants that (i) the execution, delivery and
performance of this Amendment is within its corporate powers and have been duly
authorized by all necessary corporate action; (ii) this Amendment has been duly
executed and delivered by the Borrower and constitutes the legal, valid and
binding obligations of the Borrower, enforceable against the Borrower in
accordance with its terms (subject to limitations as to enforceability which
might result from bankruptcy, insolvency, or other similar laws affecting
creditors’ rights generally and general principles of equity) and (iii) no
Events of Default or Default exist.

5. Exiting Lenders On the Effective Date, the aggregate unpaid principal amount
of Loans made by JPMorgan Chase Bank and Guaranty Bank (the “Exiting Lenders”)
under the Loan Agreement and related Notes, together with all interest, fees and
other amounts, if any, payable to the Exiting Lenders thereunder as of the
Effective Date (the “Payoff Amount”), shall be repaid in full from the proceeds
of Loans made by the remaining Lenders, and the Commitment of the Exiting
Lenders under the Loan Agreement shall terminate. The Agent shall distribute to
the Exiting Lenders by no later than 3:00 P.M. (Minneapolis time) on the
Effective Date out of the proceeds of Loans made for such purpose the amount
required to pay the Exiting Lenders the Payoff Amount in full, whereupon the
Exiting Lenders shall no longer be a party to the Loan Agreement other than in
respect of rights to indemnities and similar rights (including, without
limitation, pursuant to Sections 2.1(a), 2.10(b) and 10.1 of the Loan Agreement)
for events occurring or matters relating to the period prior to the Effective
Date.

6. General.

(a) The Borrower agrees to reimburse the Agent upon demand for all reasonable
expenses (including filing and recording costs and fees, charges and
disbursements of outside counsel to the Agent (determined on the basis of such
counsel’s generally applicable rates, which may be higher than the rates such
counsel charges the Agent in certain matters) and/or the allocated costs of
in-house counsel incurred from time to time) incurred by the Agent in the
preparation, negotiation and execution of this Amendment and any other document
required to be furnished herewith, and to pay and save the Lenders harmless from
all liability for any stamp or other taxes which may be payable with respect to
the execution or delivery of this Amendment, which obligations of the Borrower
shall survive any termination of the Loan Agreement.

(b) This Amendment may be executed in several counterparts, each of which, when
so executed, shall be deemed an original but all such counterparts shall
constitute but one and the same instrument.

(c) Any provision of this Amendment which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provisions in any
other jurisdiction.

(d) This Amendment shall be governed by, and construed in accordance with, the
internal law, and not the law of conflicts, of the State of Minnesota, but
giving effect to federal laws applicable to national banks.

(e) This Amendment shall be binding upon the Borrower, the Lenders, the Agent
and their respective successors and assigns, and shall inure to the benefit of
the Borrower, the Lenders, the Agent and the successors and assigns of the
Lenders and the Agent.

[Remainder of page intentionally left blank.]

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

NVR MORTGAGE FINANCE, INC.

     
By:
Its:
  /s/ Robert W. Henley
Vice President

2



    U.S. BANK NATIONAL ASSOCIATION, as

Agent and Lender

     
By:
Its:
  /s/ William J. Umscheid
Vice President

3



    NATIONAL CITY BANK, as successor by merger to NATIONAL CITY BANK OF

KENTUCKY

     
By:
Its:
  /s/ Mary Jo Reiss
Vice President

4



    COMERICA BANK

     
By:
Its:
  /s/ Paul G. Dufault
Vice President

5



    WASHINGTON MUTUAL BANK, F.A.

     
By:
Its:
  /s/ Brad Johnson
Vice President

6



    JPMORGAN CHASE BANK

(Exiting Lender)

     
By:
Its:
  /s/ Cynthia E. Crites
Executive Director

7



    GUARANTY BANK

(Exiting Lender)

     
By:
Its:
  /s/ Ross Evans
Vice President





8



    Exhibit A-Schedule 1.1(a)

Commitment Schedule as of the Effective Date

              Commitment Lender   Amount
 
       
U.S. Bank National Association Mortgage Banking Services U.S. Bank Place 800
Nicollet Mall Mail Station BC-MN-H03B Minneapolis, Minnesota 55402 Attention:
William Umscheid Telephone: 612-303-3575 Telecopy: 612-303-2253
  $ 55,750,000  
 
       
Comerica Bank Comerica Tower at Detroit Center 500 Woodward Avenue Detroit, MI
48226 Attention: Steve D. Clear Telephone: 313-222-3042 Telecopy: 313-222-9295
  $ 30,000,000  
 
       
National City Bank 101 South 5th Street Louisville, KY 40202 Attention: Mary Jo
Reiss Telephone: 502-581-4197 Telecopy: 502-581-4154
  $ 25,000,000  
 
       
Washington Mutual Bank FA 20 North Wacker Drive, Suite 3410 Chicago, IL 60606
Attn: Rodney Davis Telecopy: 312-782-3731
  $ 14,250,000  
 
       
TOTAL
  $ 125,000,000  
 
       

9

Schedule 1.1(b) Approved Investors

      NVR Mortgage Finance Inc. Approved Investor List Depository Institutions  
GSE / Other
Astoria Federal Savings and Loan
  Bayview Financial
Aurora Loan Services (Lehman)
  Countrywide Home Loans, Inc.
JPMorgan Chase
  Fannie Mae (FNMA)
Chase Manhattan Mortgage
  First Horizon Home Loans
Citimortgage, Inc.
  Freddie Mac (FHLMC)
Dollar Bank FSB
  Ginnie Mae (GNMA)
E-Trade Bank
  GMAC-RFC
EMC Mortgage (Bear Stearns)
  Greenwich Capital
Morgan Stanley Dean Whitter
  Morgan Stanley Dean Whitter
National City Mortgage
  Solomon Smith Barney, Inc.
Regions Mortgage, Inc.
  Jefferies and Company
U.S. Bank Home Mortgage
  Mesirow Financial Inc.
Wachovia Mortgage
  Wachovia
Washington Mutual
  Bear Stearns
Wells Fargo
  AVM, LP
UBS
  UBS
Ohio Savings Bank
 

Sovereign Bank
 

Sun Trust Bank
 

Taylor, Bean, & Whitaker
 

 
  Housing Opportunities Commission
 
  Maryland Community Development
 
  North Carolina Housing Finance
 
  New Jersey Housing Finance
 
  Pennsylvania Housing Finance
 
  South Caroline Housing Finance
 
  State of New York Mortgage Agency
 
  Tennessee Housing Finance
 
  West Virginia Housing Finance
 
  Virginia Housing Finance
 
  Michigan Housing Finance
 
  Florida Housing Finance
 
  All additional state funded bond programs
 
   

10